FIRST AMENDMENT TO SALES CONTRACT

 

 

THIS FIRST AMENDMENT TO SALES CONTRACT (the "Amendment") is made and entered
into as of this 24th day of July, 2015 (the "Amendment Effective Date"), by and
between ACRE REALTY LP, a Georgia limited partnership, formerly named Roberts
Properties Residential, L.P. ("Seller"), and BRADLEY PARK APARTMENTS, LLC, a
Georgia limited liability company ("Purchaser").

 

W I T N E S S E T H T H A T:

 

WHEREAS, Seller and Purchaser are parties to that certain Sales Contract having
an Effective Date of January 26, 2015 with respect to the sale by Seller to
Purchaser of approximately 22.03 acres of land located in Forsyth County,
Georgia (hereinafter referred to as the "Sales Contract"); and

 

WHEREAS, Seller and Purchaser are mutually desirous of entering into this
Amendment to amend certain terms and provisions of the Sales Contract only as
hereinafter specifically set forth;

 

NOW, THEREFORE, for and in consideration of the premises, Ten Dollars in hand
paid by Purchaser to Seller, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which is hereby acknowledged by the parties
hereto prior to the execution, sealing and delivery of this Amendment, Seller
and Purchaser, intending to be legally bound, hereby agree as follows:

 

      1.      The foregoing recital of facts is hereby incorporated herein to
the same extent as if hereinafter fully set forth. Capitalized words and phrases
used herein which are not defined herein but which are defined in the Sales
Contract shall have the meanings ascribed thereto in the Sales Contract.

 

      2.      Concurrently with the execution hereof, Escrow Agent shall pay the
$45,000.00 Deposit held by Escrow Agent directly to Seller in accordance with
wire-transfer instructions to be provided by Seller to Escrow Agent and shall be
applied against the Purchase Price due and payable by Purchaser to Seller at
Closing if the Closing is consummated but shall be non-refundable to Purchaser
in all events except that if Purchaser is ready, willing and able to close the
transaction contemplated in the Sales Contract in accordance with the terms of
the Sales Contract and Seller defaults under the Sales Contract, such $45,000.00
shall be refunded by Seller to Purchaser .

 

      3.      In consideration of the $45,000.00 Deposit paid by Escrow Agent to
Seller in accordance with Section 2 above, the Sales Contract is hereby amended
to provide that the Closing Date is hereby extended to September 28, 2015, which
extension of the Closing Date is conditioned upon satisfaction of the
contingencies specified in Sections 4 and 5 below.

 



 

 

      4.      The extension of the Closing Date specified in Section 3 above is
contingent upon Seller and Synovus Bank entering into an amendment of the loan
(the "Loan") evidenced and secured by that certain Deed to Secure Debt from
Roberts Properties Residential, L.P. to Bank of North Georgia dated September
29, 2005, recorded in Deed Book 3983, page 690, Forsyth County, Georgia records,
as modified, to extend the due date of the Loan to December 1, 2015. In the
event an amendment to the Loan is not consummated on or before August 12, 2015,
the extension of the Closing Date specified in Section 3 above shall be null and
void and of no further force or effect, and the Closing Date shall instead be
August 19, 2015. The extension of the Loan to December 1, 2015, shall not
require the payment by Seller of any points, principal pay downs, interest
reserves or any other form of fees or costs, but may require the payment of the
Bank’s reasonable attorney’s fees incurred in connection with documenting the
extension of the Loan.

 

      5.      In the event that the due date of the Loan is extended on or
before August 12, 2015 to a due date of December 1, 2015 as contemplated in
Section 4 above, then Purchaser shall deposit with the Escrow Agent on or before
August 12, 2015, $50,000.00 by check subject to collection or by wire-transfer
(the " Additional Deposit"), which such Additional Deposit shall be deposited by
Escrow Agent into the same interest-bearing account as was deposited the Initial
Deposit and Subsequent Deposit, and which Additional Deposit, upon receipt by
Escrow Agent, shall be included within the definition of and shall be a part of
the Deposit. For the avoidance of doubt, the Additional Deposit shall thereafter
constitute the Deposit being held by Escrow Agent under the Sales Contract. In
the event that the due date of the Loan is extended on or before August 12, 2015
to a due date of December 1, 2015 as contemplated in Section 4 above and the
Additional Deposit is not deposited with the Escrow Agent on or before August
12, 2015, the extension of the Closing Date specified in Section 3 above shall
be null and void and of no further force or effect, and the Closing Date shall
instead be August 19, 2015.

 

      6,      In the event that the due date of the Loan is extended on or
before August 12, 2015 to a due date of December 1, 2015 as contemplated in
Section 4 above and the Additional Deposit is deposited with Escrow Agent as
contemplated in Section 5 above, then Purchaser shall have the right to deposit
with the Escrow Agent on or before September 28, 2015, another $25,000.000 by
check subject to collection or by wire-transfer (the "Second Additional
Deposit"), which such Second Additional Deposit shall be deposited by Escrow
Agent into the same interest-bearing account as was deposited the Additional
Deposit, and which Second Additional Deposit, upon receipt by Escrow Agent,
shall be included within the definition of and shall be a part of the Deposit.
For the avoidance of doubt, the Additional Deposit and the Second Additional
Deposit shall thereafter constitute the Deposit being held by Escrow Agent under
the Sales Contract.      

 

      7.      If the due date of the Loan is extended to December 1, 2015 as
contemplated in Section 4 above, the $50,000.00 Additional Deposit is paid by
Purchaser to Escrow Agent on or before August 12, 2015 and the $25,000.00 Second
Additional Deposit is paid by Purchaser to Escrow Agent on or before September
28, 2015, the Sales Contract is hereby amended to provide that the Closing Date
is extended to November 12, 2015.

 



-2-

 

      8.      Purchaser acknowledges that this Amendment is subject to the
approval of the Board of Directors of Seller’s general partner ACRE Realty
Investors, Inc. In the event that such approval is not granted at the meeting of
the Board of Directors scheduled for 4:00 p.m. EST on July 27, 2015 (the
original Closing Date) and therefore this Amendment is not executed by Seller,
Purchaser acknowledges and agrees by its signature hereunder that Purchaser
shall be in default of the Sales Contract based upon its failure to close on the
original Closing Date and further agrees that the $45,000.00 Deposit currently
held by Escrow Agent shall be released to Seller (and hereby directs the Escrow
Agent to release same) as liquidated damages as provided in Article XI of the
Sales Contract and the Sales Contract shall be terminated (subject to the rights
of Seller that may survive termination in accordance with the Sales Contract).
Purchaser further acknowledges that Seller shall not be deemed to be in default
under the Sales Contract for a failure to close on the original Closing Date.

 

      9.      In order to expedite the execution of this Amendment, telecopied
or PDF signatures may be used in place of original signatures on this Amendment.
Purchaser and Seller intend to be bound by the signatures on the telecopied or
PDF document, are aware that the other party will rely on such signatures, and
hereby waive any defenses to the enforcement of the terms of this Amendment
based on the form of signature. This Amendment may be executed and delivered in
any number of counterparts, each of which so executed and delivered shall be
deemed to be an original and all of which shall constitute one and the same
instrument. This Amendment shall be governed by and construed in accordance with
the laws of the State of Georgia. Except as herein specifically amended, the
Sales Contract shall remain in full force and effect and unamended. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

 



-3-

 

IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have caused this
Amendment to be duly executed, sealed and delivered as of the Amendment
Effective Date.

 

 

 

PURCHASER:

 

BRADLEY PARK APARTMENTS, LLC, a Georgia limited liability company

 

By:      Roberts Bradley, LLC, a Georgia limited liability company, its sole
member and manager

 

      By:      Roberts Properties, Inc., a Georgia corporation, its sole member
and manager

 

 

      By:  /s/ Charles S. Roberts      

      Charles S. Roberts

      President

 

 

   

 

 

SELLER:

 

ACRE REALTY LP, a Georgia limited partnership, formerly named Roberts Properties
Residential, L.P.

 

By:      Acre Realty Investors, Inc., a Georgia corporation, formerly named
Roberts Realty Investors, Inc., its general partner

 

 

      By:  /s/ Robert Gellert           

      Name: Robert Gellert

      Title: Executive Vice President

 

 



-4-

 

 

 

ESCROW AGENT:

 

COMMONWEALTH LAND TITLE INSURANCE COMPANY

 

By:  /s/ Susan Vander Meer          

Name: Susan Vander Meer

Title: Escrow Manager

 

 



-5-

